OPINION
PER CURIAM.
This is a “slip and fall” tort case.
The court’s instructions on appellee’s duty of care were adequate.
We are unpersuaded by appellant’s contention that in a case of this type the jury must be instructed as to how a reasonable *985person performs the activity of walking.1 Even if the requested instruction was a proper statement of the law, the failure to give it in this case was harmless, because the appellee was found not to have been negligent. See Alaska Rules of Civil Procedure 51(b), 61. Therefore, we must affirm the judgment.
AFFIRMED.

. The instruction requested by appellant was: “The plaintiff in the exercise of reasonable care was not required to look at the floor in front of him as he walked. He may safely assume that the premises were in reasonably safe condition in the absence of any notice to the contrary.”